Citation Nr: 9913742	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for major depressive 
disorder with psychotic features, currently evaluated as 70 
percent disabling.  

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
January 1985.  

The present case, as it concerns the claim for an increased 
rating for the psychiatric disability, arises from an April 
1993 rating action that confirmed a 50 percent evaluation for 
that disorder.  The veteran expressed his disagreement with 
that decision in January 1994, and a statement of the case 
was issued in November 1994.  In December 1994, a substantive 
appeal was received, and in a June 1997 rating action, the 
disability evaluation for the veteran's psychiatric disorder 
was increased to 70 percent, effective from December 1992.  
Thereafter, supplemental statements of the case were issued 
in February and July 1998.  

The claim concerning entitlement to TDIU arises from a 
February 1998 rating action.  This issue was included in the 
discussions set out in the February and July 1998 
supplemental statements of the case (SSOCs) and, after each 
of those was forwarded to the veteran, he was advised that he 
had 60 days within which to perfect his appeal with respect 
to that matter.  Although the veteran did not respond within 
60 days following the February 1998 SSOC, his representative 
submitted a statement addressing this issue within 60 days of 
the July 1998 SSOC.  The veteran also discussed the matter 
with the undersigned Member of the Board during a Travel 
Board hearing conducted at the RO in February 1999.  The 
development of this aspect of the claim did not precisely 
track the steps required to perfect an appeal as set out in 
applicable law and regulation; however, in view of the link 
between this claim and the claim for an increased rating, the 
fact that the veteran complied with the instructions to 
perfect an appeal provided him by the RO, and the discussion 
at the February 1999 hearing before the undersigned, the 
Board is accepting jurisdiction over it.  


REMAND

The record in this case shows that the claim which initiated 
this appeal, as it relates to the evaluation of the veteran's 
psychiatric disorder, was received at the RO in December 
1992.  As a result, relevant records for consideration in the 
context of this appeal would be those dated since 1991, 
approximately 8 years.  At various times over the course of 
these years, and in various documents, the veteran identified 
a number of places at which he has received psychiatric care.  
Unfortunately, the specific times when the veteran was 
treated at specific places has not been made clear.  Despite 
this uncertainty, however, it is clear that not all of the 
records of the veteran's treatment during this period have 
been associated with the claims file.  

In this regard, it is observed that, in the report of an 
examination conducted for VA purposes in March 1993, the 
veteran was described as receiving weekly treatment at the 
Mental Hygiene Clinic at the East Orange, New Jersey, VA 
Medical Center.  It appears, however, that the earliest 
record of the veteran's treatment at this facility, which is 
contained in the claims file, is dated in 1997.  Clearly 
then, the records of the treatment referred to in the 1993 
examination report are not currently available for 
consideration.  

Similarly, at the hearing conducted by the undersigned in 
February 1999, the veteran made reference to treatment at the 
Washington, DC, VA Medical Center, as well as what was 
presumably meant to be the Sepulveda, California, VA Medical 
Center.  The claims file does not currently contain any 
records of treatment from the Washington DC, VA Medical 
Center, and it is not clear what records have been obtained 
from the Sepulveda VA Medical Center.  In that respect, it is 
observed that a November 1997 psychiatric examination report, 
that was apparently completed at this facility, reflects that 
the veteran was currently receiving psychiatric treatment 
there.  As the most recent record of treatment that appears 
to be from that facility is dated in June 1997, it appears 
that not all of the veteran's pertinent treatment records 
from that location have been obtained.   

In view of the length of time during which this appeal has 
been active, as well as the various locations at which the 
veteran has received treatment, the prudent course of action 
would be to request copies of all records of psychiatric 
treatment the veteran has received from each of these VA 
facilities, for the entire appeal period.  In that way, 
securing a complete record of all relevant VA treatment would 
be ensured.  

The Board also notes that the veteran identified a private 
facility in California at which he received treatment between 
1994 and 1995, Quest Counseling.  Although the veteran did 
not supply a complete address for this facility, in light of 
the additional development that is already being undertaken, 
another attempt to obtain these records should be made.  

In addition to the foregoing, the Board notes that, in the 
July 1998 supplemental statement of the case, reference was 
made to a review of the veteran's vocational rehabilitation 
folder in the context of the veteran's current claim.  The 
contents of that folder, however, do not appear to have been 
maintained with the veteran's claims file, as it is not part 
of the current record.  Since the veteran's vocational 
rehabilitation folder was considered by the RO in its 
determination of the veteran's claim, it should also be made 
available to the Board for its review on appeal.    

As previously mentioned, the veteran underwent a psychiatric 
examination for VA purposes in November 1997, in connection 
with his claim.  The report of that examination, however, 
raises some questions as to the identification of the 
impairment which is causing the veteran's current symptoms.  
It is observed that the diagnoses listed in the report 
included personality disorders, which are not considered 
diseases for which VA compensation is payable.  Moreover, the 
psychiatric diagnoses that were identified in the report 
appear to have simply been reported on the basis of history.  
This implies they are no longer a cause of current 
impairment.  

At the same time, however, the examiner commented that the 
veteran's depressive symptoms "reappeared when the jobs 
disappeared" (the veteran was then, as well at the time of 
the Travel Board hearing, unemployed), and that the veteran 
was currently experiencing depression.  Since depression is 
the disability for which the veteran has been service 
connected, but the diagnosis entered by this physician in 
that regard suggests it is only a historical diagnosis, 
rather than a current one, another examination that more 
precisely identifies the veteran's symptoms, and which 
describes the extent to which these are related to specific 
diagnoses, should be obtained before the Board enters its 
final decision on this matter.  

Furthermore, it would be useful to recall, at this juncture, 
that the criteria to evaluate mental disorders were amended, 
effective on November 7, 1996.  See 61 Fed. Reg. 52,695 
(1996), codified at 38 C.F.R. §§ 4.13, 4.16, 4.125-4.132 
(1998).  In this regard, the United States Court of Veterans 
Appeals (re-designated the U.S. Court of Appeals for Veterans 
Claims, after March 1, 1999) held, in Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991), that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See also Baker v. West, 11 Vet. App. 163, 
168 (1998).  In reviewing this case, the Board must therefore 
evaluate the veteran's service-connected depressive disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.

The RO considered both the old and the new criteria in 
evaluating the veteran's claim, concluding that an increased 
evaluation was not warranted under either.  Because this 
claim was pending on the effective date of the new rating 
criteria, it is appropriate to apply both the old and the new 
rules in determining whether an increased rating is 
warranted.  In addition, because, as discussed above, we are 
of the opinion that a new VA examination is necessary, we 
observe that the Court has instructed that, in cases 
involving the rating of psychiatric disorders, clinical 
findings relied upon by the Board must be related 
specifically to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet.App. 204, 207-208 (1994).  Although that 
judicial holding does not require that the VA examiner 
proceed through the examination using the rating schedule as 
a checklist, it is helpful for the examiner's findings to 
correspond, as far as practicable, to the criteria that the 
RO must apply in assigning a disability evaluation.

With respect to the veteran's TDIU claim, it must be observed 
that it is inextricably intertwined with the claim for an 
increased rating for his psychiatric disorder.  That is, if 
the veteran were awarded a 100 percent schedular evaluation 
for his psychiatric disorder, the claim for a total rating 
based on unemployability would be moot.  In view of that, it 
will be necessary to have the RO undergo the requested 
development and adjudication in connection with the veteran's 
claim for an increased schedular rating, before a final order 
is entered by the Board regarding the TDIU claim.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.

Under the circumstances described above, and to assure that 
the veteran is rated commensurate with his level of 
disability due to his service-connected psychiatric disorder, 
the case is REMANDED to the RO for the following development: 


1.  The RO should associate with the claims file 
the veteran's vocational rehabilitation folder, or 
a legible copy thereof.  

2.  The RO should attempt to associate with the 
claims file copies of any psychiatric treatment the 
veteran has had since 1991, from the following VA 
Medical Centers:  East Orange, New Jersey; 
Supulveda, California; and Washington, DC.  If the 
RO is advised that there are no records of the 
veteran available from any of these locations, that 
should be noted in the claims file.  

3.  The RO should contact the veteran and request 
that he identify those private facilities at which 
he has received any psychiatric care since 1991.  
For each private facility so identified, the 
veteran should be asked to provide authorization to 
the RO to obtain copies of the pertinent records.  
In particular, the RO should request that the 
veteran provide a current address of Quest 
Counseling in West Hollywood, California, where he 
claimed to have been treated between January 1994 
and October 1995, as well as the appropriate 
authorization to obtain copies of these treatment 
records.  

4.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order 
to:  (a) determine any and all psychiatric 
diagnoses applicable to the veteran; (b) report all 
disabling symptomatology attributable to the 
service-connected major depressive disorder with 
psychotic features, in light of the rating criteria 
for mental disorders in effect before and after 
November 1996; and (c) render an opinion as to the 
extent to which major depressive disorder with 
psychotic features, as opposed to any non-service-
connected mental disorders diagnosed, affects the 
veteran's employability.  Before evaluating the 
veteran, the examiner must review the claims 
folder, including this Remand.  In the course of 
the examination, all tests and psychological 
studies, as deemed indicated by the examiner, 
should be conducted.  The examiner should assign a 
numerical code on the Global Assessment of 
Functioning Scale (GAF Scale), provided in the 
American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition 
(DSM-IV), and indicate the extent to which non-
service-connected conditions enter into the GAF 
score.  The examination report should reflect 
review of all pertinent material in the claims 
folder and include the complete rationale for all 
opinions expressed.

5.  Thereafter, the RO should again review the 
veteran's claim for an increased rating for major 
depressive disorder with psychotic features, and, 
if a 100 percent schedular rating is not granted, 
his claim for TDIU benefits.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

